CADWALADER, J.
I am of opinion that in this case the seizure having been on land the burden of proof is on the United-States, and that the proof is insufficient on their part upon each of the two points of alleged hostile ownership and of the alleged destination to a hostile State or district, and consequently that the prosecution cannot be maintained upon the statute on which it is founded. The claimants praying by their counsel in open court a simple 'decree of restitution without any order on the subject of costs or charges. It is ordered that the property seized be liberated from custody and restored to the claimant.